Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.          Claims 1-4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
             As to claims 1 and 2, specification does not clearly describe about the operation of demodulator unit that is expressed as: bm=bm-1+(y2m-1+y2m)[mod-2] and bm=bm-1+(y2m-1+1)[mod-2].  Variables such as bm-1, y2m  y2m-1, [mod-2], are not described and/or defined.
              
Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.          Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              As to claims 1 and 2, it is not clear about the operation of demodulator unit that is expressed as: bm=bm-1+(y2m-1+y2m)[mod-2].  It is not clear about the variables bm-1, y2m  y2m-1, [mod-2].  Variables bm-1, y2m  y2m-1, [mod-2] are not explained and/or defined.

Claim Rejections - 35 USC § 101
6.          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.             Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because specification broadly recite the limitations “computer-readable recording medium”.   A broad interpretations of “computer-readable recording medium” includes a transitory signal, or a carrier, or a waveform.  A signal, or a carrier, or a waveform does not fall within a statutory category of invention of process, machine, composition of matter, and manufacture.  A signal, or a carrier, or a waveform is not a process because it is not a serial steps, it has no physical structure, and thus it does not fit within the definition of a machine, it is not a matter but a form of energy and therefore is not a composition of matter, and it is a form of energy, thus it does not fit in the definition of manufacture.   Therefore, claims 3 and 4 are rejected as to fail to fall within a statutory category of invention.

Conclusion
8.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keum et al. (US Patent Application Publication No: 2005/0265731 A1) is cited to show a wireless signal light communication system (see fig. 4) that is comprised of a modulator (50, fig. 4), a light source (45, fig. 4), a camera sensor module (47, fig. 4), a demodulator (49, fig. 4), and a data processor (42, fig. 4). 
JANG et al. (US Patent Application Publication No: 2012/0087677 A1) is cited to show a wireless signal light communication system (see fig. 1) that is comprised of a modulation unit (120, fig. 1), a plurality of light sources (150, fig. 1), a photoelectric converter unit (210, fig. 1), a demodulation unit (220, fig. 1), and a data processor (230, fig. 1). 


9.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636